DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For both claims, the limitation of “wherein said two front lifting jacks reach upwardly past said longitudinal headers, and at a position above said longitudinal headers, connect to a shared drive unit mounted to said longitudinal headers” (emphasis on the underlined) is not supported in the original specification. Nowhere in the specification does it mentioned that the two front lifting jacks reach upwardly past 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8,10,15,16,19,21,22,33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Browning (US 3020882 A as cited on form PTO-1449).
 	For claims 1 & 33, Browning discloses a mobile livestock handling apparatus comprising: 
a frame (1,2,17,18,19,20,54,56,57) having a front end (fig. 1, the end where the jack 73 is located) and opposing rear end (fig. 1, the left end opposite the jack 73) spaced apart in a longitudinal direction; said frame comprising a pair of outer 
a pull tongue (60,61) connected to the frame in a position extending longitudinally forward from the front end of the frame for connection to a hitch of a towing vehicle at a leading end of said pull tongue (col. 3, lines 33-36; leading end would be where opening 61 is located); 
transport wheels (45) connected to the frame at opposing lateral sides thereof at a wheel axis lying transversely of the longitudinal direction at a position situated intermediately of the front and rear ends of the frame in the longitudinal direction; and 
a front lifting jack mechanism (73) comprising one or more front lifting jacks that are attached to the frame (ref. 73 is attached to ref. 56, which is considered part of the frame (see also fig. 3), at a location residing forwardly of the wheel axis and rearwardly of the front end of the frame (see fig. 3, the front-most part of the frame would be where ref. 62 is located, thus, the jack 73 is rearwardly of this front-most end of the frame), and are extendable down into contact with a ground surface beneath the frame and operable to lift the front end of the frame about the wheel axis and thereby simultaneously lower the rear end of the frame about the wheels axis (as shown in fig. 1); 
wherein the one or more front lifting jacks are configured to be extendable far enough to lower the rear end of the frame into contact with the ground surface, and subsequently lift the transport wheels off the ground surface (as shown in fig. 1).  

For claim 3, Browning discloses wherein the front lifting jack mechanism resides intermediately of the wheel axis and the front end of the frame in the longitudinal direction (as shown in fig. 1).  
For claim 4, Browning discloses wherein a rear section of the apparatus spanning from the wheel axis to the rear end of the frame is lighter than a front section of the apparatus spanning from the wheel axis to the connection end of the pull tongue (the front end includes more items such as the hitch and the chute 100, thus, the front end is heavier than the rear end).  	
For claim 5, Browning discloses wherein a center of mass of said apparatus is situated forwardly of the wheel axis (the front end includes more items such as the hitch and the chute 100, thus, the center of mass would be forwardly of the wheel axis towards the front end).  
For claim 6, Browning discloses wherein said apparatus has a front-heavy weight distribution (the front end includes more items such as the hitch and the chute 100, thus, would have a front-heavy weight distribution than the rear end).  
For claim 7, Browning discloses wherein said front lifting jack mechanism is an only lifting jack mechanism of said apparatus (as shown in fig 1, there is only one lifting jack 73 and as explained in the specification).  

For claim 10, Browning discloses wherein said one or more front lifting jacks are spaced from the front end of the frame toward the wheel axis (as shown in fig. 1).  
For claim 15, Browning wherein the one or more front lifting jacks are extendable and collapsible along one or more respective actuation axis of fixed orientation relative to the  longitudinal side beams of the frame (as shown in fig. 1).  
 	For claim 16, Browning discloses wherein the one or more front lifting jacks comprise one or more respective ground feet (74) that are pivotable about one or more respective pivot axes of parallel relation to the wheel axis and transverse relation to both the actuation axis of the front lifting jack and the longitudinal direction of the frame (as shown in fig. 1).  
For claim 19, Browning discloses a livestock squeeze chute (100) carried on the frame at a location situated more forwardly than rearwardly of the wheel axis.  
For claim 21, Browning discloses wherein the location at which the one or more front lifting jacks are attached to the frame is at a fixed position on said frame (as shown in fig. 1).  
For claim 22, Browning discloses wherein the position at which the transport wheels are connected or connectable to the frame is a fixed position thereon (as shown in fig. 1 at ref. 45).  
Claims 1-7,10,15,17-22,33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tuff Equipment cattle handling system (herein “Tuff”, 
https://www.youtube.com/watch?v=9GjIxJzM3h0). 
	For claim 1, Tuff discloses a mobile livestock handling apparatus (see examiner’s illustration below and in the video) comprising: 
a frame having a front end and opposing rear end spaced apart in a longitudinal direction, said frame comprising a pair of outer longitudinal beams that define opposing sides of the frame and terminate at the front end the frame; 
a pull tongue connected to the frame in a position extending longitudinally forward from the front end of the frame for connection to a hitch of a towing vehicle at a leading end of said pull tongue; 
transport wheels connected to the frame at opposing lateral sides thereof at a wheel axis lying transversely of the longitudinal direction at a position situated intermediately of the front and rear ends of the frame in the longitudinal direction; and 
a front lifting jack mechanism (at 15:49 minutes of the video, the gentleman discussed where a jack mechanism can be placed at the connection as shown in the examiner’s illustration) comprising one or more front lifting jacks that are attached to the frame at a location residing forwardly of the wheel axis and rearwardly of the front end of the frame, and are extendable down into contact with a ground surface beneath the frame and operable to lift the front end of the frame about the wheel axis and thereby simultaneously lower the rear end of the frame about the wheels axis (such is the function of a jack); wherein the one or more front lifting jacks are configured to be extendable far enough to lower the rear end of the frame into contact with the ground surface, and subsequently lift the transport wheels off the ground surface (functional recitation to which the jack’s function is to perform the intended function).  

    PNG
    media_image1.png
    905
    1469
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    885
    1340
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    559
    908
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    650
    792
    media_image4.png
    Greyscale


For claim 3, Tuff discloses wherein the front lifting jack mechanism resides intermediately of the wheel axis and the front end of the frame in the longitudinal direction (as shown in the video).
For claim 4, Tuff discloses wherein a rear section of the apparatus spanning from the wheel axis to the rear end of the frame is lighter than a front section of the apparatus spanning from the wheel axis to the connection end of the pull tongue (as shown in the video, the front end includes more items such as the hitch and the chute, thus, the front end is heavier than the rear end).    
For claim 5, Tuff discloses wherein a center of mass of said apparatus is situated forwardly of the wheel axis (the front end includes more items such as the hitch and the chute, thus, the center of mass would be forwardly of the wheel axis towards the front end).    
For claim 6, Tuff discloses wherein said apparatus has a front-heavy weight distribution (the front end includes more items such as the hitch and the chute, thus, the center of mass would be forwardly of the wheel axis towards the front end).    
For claim 7, Tuff discloses wherein said front lifting jack mechanism3 is an only lifting jack mechanism of said apparatus (as the gentleman stated in the video, the jacks are optional if the user wishes to use them at various locations on the apparatus; for example, at the location as shown in the examiner’s illustration).  

For claim 15, Tuff discloses wherein the one or more front lifting jacks are extendable and collapsible along one or more respective actuation axes of fixed orientation relative to the longitudinal side beams of the frame (such is the function of the jack as stated in the video at 15:40 minutes).  
For claim 17, Tuff discloses a livestock force tub (area or container in the back of the apparatus) carried on the frame at a location situated more rearwardly than forwardly of the wheel axis.  
For claim 18, Tuff discloses a livestock alleyway (area or space forward of the end or rear where the livestock is loaded) spanning forwardly from said livestock force tub.  
For claim 19, Tuff discloses a livestock squeeze chute (at the front end) carried on the frame at a location situated more forwardly than rearwardly of the wheel axis.  
For claim 20, Tuff discloses a livestock squeeze chute (at the front end) at an end of the alleyway situated opposite the livestock force tub.  
For claim 21, Tuff discloses wherein the location at which the one or more front lifting jacks are attached to the frame is at a fixed position on said frame (the jack is fixed to the frame at the location as shown in the examiner’s illustration and in the video at 15:40 minutes).  

For claim 33, the limitation has been explained in the above, thus, please see above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (as above) in view of Budrow (US 3592443 A as cited on form PTO-1449).
 	For claim 9, Browning is silent about wherein said front lifting jack mechanism is an electric lifting jack mechanism.  
 	Budrow teaches an electric jack comprising a front lifting jack mechanism (16) that is an electric lifting jack mechanism. It would have been obvious to one having In re Venner, 120 USPQ 193 (CCPA 1958).
	For claim 11, Browning is silent bout wherein the front lifting jack mechanism comprises a drive motor operable to actuate extension of the one or more front lifting jacks, said drive motor being located closer to said one or more front lifting jacks than to the front end of the frame, in said longitudinal direction.  
	Budrow teaches an electric jack comprising a front lifting jack mechanism (16) having a drive motor (124) operable to actuate extension of the front lifting jack, said drive motor being located closer to said front lifting jacks than to a front end of a frame 12,14), in a longitudinal direction (see fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an electric lifting jack mechanism having a front lifting jack mechanism with a drive motor operable to actuate extension of the front lifting jack as taught by Budrow in place of the manual lifting jack mechanism of Browning, since it has been held that broadly providing a mechanical or automatic means to replace manual activity or vice-versa which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 193 (CCPA 1958).
	For claim 12, Browning as modified by Budrow (emphasis on Budrow since he was relied on for the electric jack mechanism with the motor) further teaches a gear 
	For claim 13, the limitation has been explained in the above, thus, please see above teaching of Browning as modified by Budrow. 
	For claim 14, Browning as modified by Budrow is silent about wherein the one or more front lifting jacks comprise two front lifting jacks respectively residing at opposing sides of the frame, said drive motor being carried on the frame between said two front lifting jacks.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more front lifting jacks of Browning as modified by Budrow comprise two front lifting jacks respectively residing at opposing sides of the frame, said drive motor being carried on the frame between said two front lifting jacks, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 17,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (as above) in view of Daniels (US 20090064941 A1).
 	For claim 17, Browning is silent about a livestock force tub carried on the frame at a location situated more rearwardly than forwardly of the wheel axis.  
 	Daniels teaches a mobile livestock handling apparatus comprising a livestock force tub (28,30) carried on a frame (12) at a location situated more rearwardly than forwardly of a wheel axis (18). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a livestock force tub as taught by Daniels in the mobile livestock handling apparatus of Browning in order to “enable a pair 
	For claim 18, in addition to the above, Daniels further teaches a livestock alleyway (10) spanning forwardly from said livestock force tub.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a livestock alleyway as further taught by Daniels spanning forwardly from said livestock force tub of the apparatus of Browning as modified by Daniels in order to have more than one livestock lined up for transport. 
	For claim 20, Browning as modified by Daniels (emphasis on Browning) teaches a livestock squeeze chute (100) at an end of the alleyway (as relied on with Daniels) situated opposite the livestock force tub (as relied on with Daniels).  Note that Browning teaches chute 100 being place at an end of the loading chute as shown and combination with Daniels, the chute would be opposite the tub.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tuff (as above) in view of Browning (US 3020882 A as cited on form PTO-1449).
 	For claim 8, Tuff is silent about wherein said front lifting jack mechanism is a non-hydraulic lifting jack mechanism.  
	Browning teaches a mobile livestock handling apparatus comprising a non-hydraulic lifting jack mechanism (73). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a non-hydraulic lifting jack mechanism as taught by Browning as the preferred jack mechanism used in the . 
Claims 9,11-14,36,37 are rejected under 35 U.S.C. 103 as being unpatentable over Tuff (as above) in view of Budrow (US 3592443 A as cited on form PTO-1449).
 	For claim 9, Tuff is silent about wherein said front lifting jack mechanism is an electric lifting jack mechanism.  
	Budrow teaches an electric jack comprising a front lifting jack mechanism (16) that is an electric lifting jack mechanism. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an electric lifting jack mechanism as taught by Budrow as the preferred jack mechanism used in the apparatus of Tuff, depending on the user’s preference to select the type of jack mechanism that are known in the market for his/her intended use.
	For claim 11, Tuff is silent bout wherein the front lifting jack mechanism comprises a drive motor operable to actuate extension of the one or more front lifting jacks, said drive motor being located closer to said one or more front lifting jacks than to the front end of the frame, in said longitudinal direction.  
	Budrow teaches an electric jack comprising a front lifting jack mechanism (16) having a drive motor (124) operable to actuate extension of the front lifting jack, said drive motor being located closer to said front lifting jacks than to a front end of a frame 12,14), in a longitudinal direction (see fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an electric lifting jack mechanism having a front lifting jack mechanism with a drive motor operable to 
	For claim 12, Tuff as modified by Budrow (emphasis on Budrow since he was relied on for the electric jack mechanism with the motor) further teaches a gear train (96,114) by which the drive motor is operably connected to the one or more front lifting jacks.  
	For claim 13, the limitation has been explained in the above, thus, please see above teaching of Tuff as modified by Budrow.
	For claim 14, Tuff as modified by Budrow is silent about wherein the one or more front lifting jacks comprise two front lifting jacks respectively residing at opposing sides of the frame, said drive motor being carried on the frame between said two front lifting jacks.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more front lifting jacks of Tuff as modified by Budrow comprise two front lifting jacks respectively residing at opposing sides of the frame, said drive motor being carried on the frame between said two front lifting jacks, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	For claims 36 & 37, Tuff is silent about wherein said two front lifting jacks reach upwardly past said longitudinal headers, and at a position above said longitudinal headers, connect to a shared drive unit mounted to said longitudinal headers.  


	As stated in the above, Budrow teaches a drive unit (124) to assist in implementing the lifting jack mechanism (16). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an electric lifting jack mechanism having a front lifting jack mechanism with a drive unit as taught by Budrow as the preferred jack mechanism used in the apparatus of Tuff, depending on the user’s preference to select the type of jack mechanism that are known in the market for his/her intended use. 
	The combination of Tuff as modified by Budrow is silent about the mounting method for the lifting jacks and the drive unit, i.e. the two front lifting jacks reach upwardly past said longitudinal headers, and at a position above said longitudinal headers, connect to the shared drive unit mounted to said longitudinal headers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the two front lifting jacks of Tuff as modified by Budrow reach upwardly past said longitudinal headers, and at a position above said longitudinal headers, connect to the shared drive unit mounted to said longitudinal headers, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tuff (as above) in view of Corbin (US 3929104 A).
 	For claim 16, Tuff is silent about wherein the one or more front lifting jacks comprise one or more respective ground feet that are pivotable about one or more respective pivot axes of parallel relation to the wheel axis and transverse relation to both the actuation axis of the front lifting jack and the longitudinal direction of the frame.  
	Corbin teaches a mobile livestock handling apparatus comprising one or more front lifting jacks (1250) comprise one or more respective ground feet that are pivotable about one or more respective pivot axes of parallel relation to a wheel axis and transverse relation to both an actuation axis of the front lifting jack and a longitudinal direction of the frame (see fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ one or more front lifting jacks comprise one or more respective ground feet that are pivotable as taught by Corbin as the preferred jack mechanism used in the apparatus of Tuff in order to better move the wheels into position on the livestock handling apparatus (col. 6, lines 18-40 of Corbin). 
Claim 34,35 are rejected under 35 U.S.C. 103 as being unpatentable over Tuff (as above).
 	For claims 34 & 35, Tuff teaches wherein the frame comprises a pair of outer longitudinal beams (see examiner’s illustration above) that define opposing sides of the frame, said frame is part of a skeletal structure that further comprises longitudinal headers (see examiner’s illustration above) residing in elevated relation over said outer 
However, Tuff is silent about the one or more lifting jacks comprise two front lifting jacks that respectively reside at said opposing sides of the frame and are reach mounted to a respective one of said upright posts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ two front lifting jacks in the apparatus of Tuff, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (depending how much lift support the user wishes to lift the apparatus up or down). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the two front lifting jacks that respectively reside at said opposing sides of the frame and are reach mounted to a respective one of said upright posts of Tuff, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. Note that the examiner has made a new ground of rejection as stated in the above. However, the old ground of rejection with Browning still holds for certain claims, and thus, will be responded below. 
Applicant argued that, firstly, this selective interpretation of which elements is clearly based on improper hindsight, and not by a proper reading of Browning from the vantage point of the person of ordinary skill in the art. This is particularly evident from the fact that the text of Browning explicitly contradicts the Examiner's interpretation, as Brown is very clear on what constitutes the "frame" of the apparatus, and what constitutes the "tongue" thereof, and that the terminology used by Brown consistent with the manner in which the same "frame" and "tongue" language is used in the present application.

	Browning can call his frame and tongue with whatever desired names he wishes, but it is nevertheless a frame and a tongue. Even in light of Brown’s specification, certainly the frame (i.e. 1,2,17,18,19,20,54,56,57) meets the definition of what a frame is. Likewise, the tongue is the same interpretation. Clearly all of these members 1,2,17,18,19,20,54,56,57 in Browning are frame members to support and make up the handling apparatus. Also, the tongue in Browning is the same as the pull tongue in applicant’s invention so as to allow a vehicle to hitch thereon. Thus, the interpretation of “frame” and “tongue” in Browning is not hindsighting because it is clearly taught or anticipated in Browning. 
Applicant argued that, nonetheless, in the interest of advancing prosecution of the present application, Applicant hereby amends claim 1 to recite that the frame comprises "a pair of outer longitudinal beams that define opposing sides of the frame and terminate at the front end the frame". The front end of the frame is therefore now explicitly defined at the location at which the two longitudinal side beams terminate.

	Unfortunately, the amendment to the claim did not advance prosecution because, again, Browning clearly teaches the longitudinal beams (can be either and/or refs. 10,2,3,4,55,57) that are part of the whole frame structure. Note also that applicant employs “comprising” terminology, which is an open-ended term, that does not limit the beams only as consideration for the frame. A frame can be made up of various members and not just a pair of outer longitudinal beams as amended. 
Applicant argued that the Examiner stated that relocating the jack from the tongue to the frame "would not change how the chute operates", but this is categorically false. Browning explicitly prescribes a pivotable attachment of the jack to a telescopically extendable front portion of the pull tongue, for the express and specific purpose of enabling the jack to maintain a vertical orientation during the raising of the chute's front end. None of this explicit and purposeful functionality in Browning would be achievable if the jack were instead attached directly to the frame 1, 2 itself, rather than to Browning's telescopically adjustable pull-tongue, and therefore such modification would absolutely change how Brown's invention operates.

	The examiner respectfully disagreed with applicant because a jack mechanism functions to lift up the livestock handling apparatus so as to load it on a vehicle for transport. The jack mechanism is NOT the actual livestock chute, thus, whether one puts the jack in the front or the middle or the back, it would depends on the user’s preference to have the apparatus be lifted in various locations. This does NOT change the operability of what a chute or livestock handling apparatus is supposed to do, and that is to contain the animal therein. Thus, the examiner does not agree with applicant’s argument that the jack mechanism in the front or middle or rear, would change the “purposeful functionality” in Browning. Note that the claimed limitation did NOT calls for the jack “directly” attached to the frame as argued. Even if so, a jack is designed to collapse and expand so even if one was to attach the jack directly onto the frame of Browning, it would not hinder the operability of what the chute is intended for because one can collapse the jack in a stowed position telescopically on the frame and the chute would still operate the same way. When the user wishes to haul the chute on a vehicle, then the user can use the jack to lift the chute onto the hitch of the vehicle. Again, nothing changes the way the chute is operated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643